DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2021 has been entered.
Claims 1, 3-11, and 19-20 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.   The updated rejections follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod (WO 2016/016748) in view of McGhee (US 2010/0326887) and Baird (US 4,093,479).
Regarding claims 1 and 19-20,  Rathod teaches feeding a hydrocarbon feed stream to a FCC reactor and contacting said hydrocarbon feed stream with catalyst to catalytically crack said hydrocarbon feedstock to provide a cracked stream (page 2, lines 7-27); disengaging catalyst from said cracked stream (page 2, lines 7-27); fractionating said cracked stream into products including a slurry oil stream from a bottom of a main fractionation column (page 2, lines 7-27); feeding said slurry oil stream to a TFE slurry separator (page 8, lines 10-28) to separate the slurry oil into recovered oil and concentrated residue solids (page 8, line 10-page 9, line 3).
Rathod teaches recovering additional light products such as light diesels fractions prior to feeding fractionator bottoms to the TFE (page 1, lines 10-28).  In this regard, Examiner considers the Rathod feed to the TFE to be main fractionator bottoms, since the fractions recovered are lighter materials that may also be recovered in main fractionation.  Further, Examiner notes McGehee teaching of sending fractionator bottoms directly to TFE [0032], which would indicate that a TFE would be capable of fractionating the entirety of the main fractionator bottoms.  
Rathod does not explicitly disclose how the TFE operates by generating a thin film of slurry oil on a wall of the separator such as by rotating a blade held onto a shaft by spokes to wipe said slurry onto the wall of the separator.
However, Baird teaches that TFE separators operate by generating a thin film of the feed on the wall (column 1, lines 55-65).  Baird figures show spokes holding blades onto the rotor (see figures).  Similarly, McGhee teaches TFE separators operate by generating a thin film of feed oil on the wall of the slurry separator [0032].
Therefore, it would have been obvious to the person having ordinary skill in the art to have operated the TFE of Rathod, by the methods known in the art as disclosed by Baird and McGhee, since these references disclose how TFE separators are operated.
McGhee teaches generating thin film in the TFE by rotating a blade which maintains feed on heated internal wall of the slurry separator [0032].  Similarly, Baird teaches generating thin film in the TFE by rotating a blade which maintains feed on heated internal wall of the slurry separator (column 1, lines 1-20).  Baird teaches heating the TFE by using heat exchange jacket (column 1, lines 1-20).
Baird teaches pulling a vacuum on said separator to facilitate separation (column 3, lines 20-30).
Regarding claims 3-5, Baird apparatus teaches rotating blade which maintains slurry oil in contact with said heated inner wall of said slurry separator, as well as pulling vacuum (column 1, lines 55-65 and column 3, lines 5-65).
Regarding claim 6, Baird teaches withdrawing solids by rotating augur (column 3, line 5-column 4, line 55).
Regarding claim 7
Regarding claim 8, Baird teaches feeding slurry to a first end of the separator and withdrawing concentrated resid from a second end (column 4, lines 24-48).
Regarding claim 9, Baird teaches a double wall in the middle section of the slurry separator that comprises an annular chamber and further comprising feeding heating medium at a first end and withdrawing heating medium from a second side (see figure, steam injection and exit points).
Regarding claim 10, Baird teaches withdrawing vaporized recovered oil from a first end of the slurry separator (see figure, vapor stream).
Regarding claim 11, Rathod teaches the resid and cycle oil can be blended to obtain fuel oil (page 9, lines 1-3).
Response to Arguments
Applicant's arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SMS – Thin Film Evaporator – teaches that various blade configurations are known to be used with products that can cause fouling (see figures of “Rotor with metal wipers”).
US 2001/0032803 – Mon teaches using thin film evaporators to separate resid products [0051]
US 2015/0338162 – previously cited to disclose thin film separators
US 5,074,057 – Kanai teaches drying apparatus with arms 43 (read on claimed spokes) and blade 44 (see figures)
US 4,361,462 – teaches a particular shape of blade for thin film evaporator 
Us 2004/0149395 – teaches spoked thin film evaporator (see figures)
US 3,428,530 – teaches wiper blades in thin film evaporator (see figure)
US 5,290,431 – teaches cyclone separation in fcc processes
US 2,879,224 – teaches separation of slurry oil into decant oil
US 5,238,672 – teaches treatment of pitch derived from slurry oil in a thin film evaporator
US 4,927,620 – teaches treatment of slurry oil derived pitch in a thin film evaporator
US 4,750,964 – teaches treatment of slurry oil with air followed by thin film evaporator
US 4,213,856 – teaches a method to separate  contaminants from slurry oil
US 2,374,518 – teaches catalyst separation from hydrocarbon reaction products
US 4,052,291 – teaches forming FCC bottoms asphalt compositions
US 2,440,591 – teaches forming thin films of feeds on separation cyclones
US 4,816,195 – teaches treating slurry oil with air followed by thin film separation
WO 2011/147173 – teaches device for filtering catalytic cracking slurry oil
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHELLE STEIN/Primary Examiner, Art Unit 1771